               Case 1:20-cv-01343-GHW Document 4 Filed 02/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                           Civil Action No.:
 JOHN DOE,


                         Plaintiff,                         NOTICE OF MOTION
                v.


 NEW YORK UNIVERSITY,

                         Defendant.


         PLEASE TAKE NOTICE, upon the accompanying Memorandum of Law, Plaintiff John

Doe will move this Court, at a date and time set forth by the Court, for an Order granting Plaintiff,

leave to proceed in this action under a pseudonym.

Dated: New York, New York
       February 14, 2020




                                                                  K imberly C. L u
                                                                  James E. Figlio
                                                           575 Lexington Avenue
                                                           New York, New York I 0022
                                                           (2 12) 984-7700
                                                           klau@wbny.com
                                                           jfigliozzi@wbny.com




{1206383. 1}
